Title: From George Washington to Major General John Armstrong, Sr., 25 August 1777
From: Washington, George
To: Armstrong, John Sr.



Dear Sir
Wilmington [Del.] 25th Augt 1777–6 OClock P.M.

I have just recd information that the Enemy began to land this Morning about Six Miles below Head of Elk opposite to Cæcil Court House. The informant says he saw two thousand Men, but he may be mistaken as to the Number. I desire you to send off every Man of the Militia under your command that is properly armed as quick as possible, if they were to begin their march this Night while it is cool it will be the better. They are to proceed to Wilmington where they will receive orders for their destination.
I desire you will immediately send for Genl Potter, and give him directions to come on to me with all possible expedition, you must supply his place in the best manner you can. The first attempts of the Enemy will be to seize Horses Carriages and Cattle with light Parties and we must endeavour to check them at their outset. Whatever Militia are at Philada and equipped should be ordered down immediately. I am &ca.
